In the petition in this action it is alleged that the defendant in error, on the 8th day of January, 1915, borrowed from the bank of Earlsboro the sum of $175, and executed his note payable to said bank in the sum of $206.50, due and payable on October 1, 1916, and that on or about the 27th day of September, 1915, the bank of Earlsboro sold the note in question to the State National Bank of Shawnee, and that upon the maturity of said note payment was made to the State National Bank of Shawnee of the amount due, and that the payment as made embraced usury in the sum of $31.50, and this action was instituted by the defendant in error against the State National Bank of Shawnee to recover the sum of $63. The cause was tried to a jury, and a judgment rendered in favor of the plaintiff below against the bank for the sum of $47.85. The plaintiff in error has appealed here, and urges as the main reason for a reversal of this cause the fact that the proof was insufficient to establish knowledge of usury upon the part of the State National Bank at the time of the payment of this note by the defendant in error.
The defendant in error testified that at the time he paid said note, he told the officers of the bank that there was usury embraced therein. Under the testimony of the defendant in error, the bank had knowledge of the usury embraced in the note paid by the defendant in error. The evidence supports and justifies the judgment of the trial court, and we are not authorized to disturb the verdict of the jury, as the same is reasonably supported by the evidence in this record.
The judgment of the lower court is therefore affirmed.
By the Court: It is so ordered.